department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc tege eb hw wta-n-122972-00 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel - chicago tax exempt and government entities cc tege glgc chi from acting assistant chief_counsel employee_benefits cc tege eb subject earned_income_credit and rental income this responds to your request for chief_counsel_advice dated date in connection with a question posed by a field_office of the former examination_division chief_counsel_advice is not binding on the examination and appeals functions and is not a final case determination this document is not to be cited as precedent issue whether rental income received by a taxpayer from the lease of a building owned by the taxpayer to the taxpayer’s wholly owned c_corporation is disqualified_income for purposes of sec_32 of the internal_revenue_code conclusion the rental income received by a taxpayer from the lease of a building owned by the taxpayer to the taxpayer’s wholly owned c_corporation is disqualified_income under sec_32 this conclusion also applies in situations in which the wholly owned corporation is an s_corporation facts a taxpayer is the sole shareholder of a c_corporation the taxpayer owns a building that the taxpayer has leased to the corporation regularly and continuously over a number of years the taxpayer’s intent in leasing the building is to earn a profit the taxpayer is not a real_estate_professional for the tax_year the rents received by the taxpayer exceed the expenses and interest attributable to the rental of the building the taxpayer has no other rental properties the taxpayer was involved in no other activity that might be considered a passive_activity for the tax_year discussion disqualified_income sec_32 allows a refundable earned_income_credit eic to eligible individuals the eic is intended to benefit low-income workers therefore the statute imposes various income requirements including limitations on income from assets one of these requirements is found in sec_32 which denies the credit to individuals who have excessive investment_income the denial applies if the aggregate amount of the taxpayer’s disqualified_income for the year exceeds a stated amount sec_32 defines disqualified_income under sec_32 disqualified_income includes any excess of gross_income from rents or royalties not derived in the ordinary course of a trade_or_business over the sum of the deductions other than interest that are clearly and directly allocable to the gross_income plus interest deductions properly allocable to the gross_income under sec_32 disqualified_income includes any excess of the aggregate income from all passive activities for the taxable_year determined without regard to any amount included in earned_income under sec_32 or described in a preceding subparagraph of sec_32 over the aggregate losses from all passive activities for the taxable_year as so determined for purposes of sec_32 passive_activity has the meaning given that term by sec_469 to determine whether the net rental income is disqualified_income first it is necessary to determine whether the rents are derived in the ordinary course of a trade_or_business if they are not the net rental income is disqualified_income under sec_32 if the rents are derived in the ordinary course of a trade_or_business it is necessary to determine whether the net rental income is disqualified_income under sec_32 ordinary course of a trade_or_business whether a taxpayer is engaged in a trade_or_business is highly factual 312_us_212 to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify 480_us_23 where it is clear from the facts that real_estate is devoted to rental 1this amount is adjusted annually for inflation for tax years beginning in the figure is dollar_figure for tax years beginning in the figure is dollar_figure purposes the courts have repeatedly held that such use constitutes use of property in a trade_or_business regardless of whether or not it is the only property so used 73_tc_766 71_tc_791 30_tc_731 o’madigan v commissioner 19_tcm_1178 23_tc_508 leland 7_tc_372 this result is not changed by the fact that the taxpayer leases property to the taxpayer’s wholly owned corporation in this case the taxpayer leased the building to the corporation with continuity and regularity and the taxpayer’s primary purpose for engaging in the rental_activity was for profit accordingly the rental_activity is a trade_or_business and the rentals are derived in the ordinary course of a trade_or_business consequently the net rental income is not disqualified_income under sec_32 passive_activity sec_469 disallows passive_activity_losses and credits for individuals estates trusts closely held c corporations and personal_service_corporations sec_469 defines passive_activity for purposes of sec_469 as any activity that involves the conduct of any trade_or_business and in which the taxpayer does not materially participate generally under sec_469 and passive_activity includes any rental_activity without regard to whether the taxpayer materially participates in the activity under sec_1_469-4 of the income_tax regulations a taxpayer’s activities include those conducted through c corporations that are subject_to sec_469 s_corporations and partnerships the activity in this case involves the rental of property to the taxpayer’s wholly owned c_corporation thus because the taxpayer’s wholly owned c_corporation qualifies as a closely_held_c_corporation it is subject_to sec_469 and the taxpayer’s activities include those conducted through the corporation because the activity involves the rental of property to the taxpayer’s wholly owned c_corporation the income from the activity may be subject_to the self-rental recharacterization rule_of sec_1_469-2 under that rule the taxpayer’s net rental 2rather when the lessor and the lessee are closely related and there is no arm’s-length dealing between them the issue generally is what constitutes reasonable rental to determine whether the sums paid_by the lessee are deductible see clairton slag inc v commissioner 39_tcm_625 allowing the corporation to deduct rental payments made to a closely related_party equal to the fair market rental value see also 458_f2d_631 9th cir cert_denied 410_us_928 sec_469 provides a limited exception to the per se passive treatment of rental activities for taxpayers that qualify as real_estate professionals under sec_469 income from the rental of property for use in a trade_or_business in which the taxpayer materially participates is treated as not from a passive_activity if the taxpayer materially participates in the activity conducted through the corporation under any of the seven tests of sec_1_469-5t then the self-rental recharacterization rule applies see generally 218_f3d_733 7th cir 191_f3d_599 5th cir and 111_tc_215 the self-rental recharacterization rule does not treat the underlying rental_activity as nonpassive rather it operates only to treat net rental income from the rental of particular items of property as nonpassive the first circuit recently addressed this particular point in 225_f3d_103 1st cir the court held that while the self-rental recharacterization rule applied to treat net rental income as nonpassive a credit generated through the rental_activity was properly treated as a passive_activity_credit when sec_1_469-2 was adopted there was no thought of whether the self-rental recharacterization rule would apply to sec_32 because that subparagraph had not been enacted sec_1_469-2 was issued in and amended in sec_32 was enacted in thus the remaining question is whether in interpreting income from passive activities in sec_32 we look to sec_469 and the regulations thereunder merely for the definition of passive_activity or also to determine what constitutes income from such an activity the latter approach would incorporate the self-rental recharacterization rule into sec_32 with the result that the rental income at issue would not be disqualified_income however we believe the former approach is the better interpretation the plain language of sec_32 refers to sec_469 for the definition of passive_activity but not for anything else moreover this conclusion is supported by the legislative_history when proposing the addition of subparagraph e to sec_32 the house ways_and_means_committee stated the committee believes that individuals with substantial assets could use proceeds from the sale of those assets in place of the earned_income_credit to support consumption in times of low income transfer programs such as afdc food stamps and medicaid have asset tests for determining 4t d amended by t d and t d 5personal responsibility and work opportunity reconciliation act of pub_l_no sec_909 eligibility such programs also have caseworkers available to make determinations about the assets owned by a potential claimant in the case of the earned_income_credit the irs does not have caseworkers to assess the balance sheets of millions of taxpayers and it does not currently have information on most taxpayers asset-holdings therefore in order to apply a proxy for an asset-based test the recently enacted disqualified_income test concentrates on the returns generated by those assets interest dividend and net rental and royalty income represent flows of income from assets that represent wealth of the taxpayer the committee believes that net capital_gains and other passive_income represent other flows of income from assets that could be liquidated to support current consumption the committee also believes that this threshold should be set in inflation-adjusted dollars so it is indexing the threshold for inflation thus congress was primarily interested in the assets from which taxpayers derive income that could be converted into cash to support them in times of need the building that the taxpayer leases to the corporation is such an asset because the disqualified_income test of sec_32 is intended to represent a proxy for an asset-based test we believe that the statutory language referring to the aggregate income and losses from all passive activities means exactly what it says and does not exclude income from a passive_activity that is treated as nonpassive_income under sec_469 or the regulations thereunder thus for eic purposes we need look only to the meaning given passive_activity by sec_469 although disqualified_income includes the net_income from all passive activities sec_32 does not suggest that the disqualified_income is the amount taken into account under the passive_activity rules thus for purposes of sec_32 if an activity meets the definition of passive_activity in sec_469 the income from that activity is disqualified_income under sec_32 if you have any further questions please call alan tawshunsky by mark schwimmer senior technician reviewer cc tege eb 6h r rep no pincite
